Citation Nr: 1436854	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-11 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to October 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDING OF FACT

The evidence is in equipoise regarding the relationship between the Veteran's tinnitus and his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist 

The VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any defect as to notice or assistance is considered non-prejudicial.

Service Connection

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Veteran claims his tinnitus began sometime during service.  He indicates he was regularly exposed to gunfire and aircraft in the military where he served with the Security Forces in the Air Force.  The Veteran indicates his time at the firing ranges was done with hearing protection, but combat exercises and flight duties were completed without hearing protection.  The ringing began in service and has not stopped.  The Veteran further contends he was not exposed to any noise trauma after service.

The Veteran's DD-214 confirms his MOS in Security Forces.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure and the description is generally consistent with the known circumstances of his military service.  Acoustic trauma is conceded.  

His service treatment records are silent as to any complaints, treatment or diagnoses of tinnitus.  His enlistment and separation examinations are negative for tinnitus.

After service, the record does not indicate any ongoing treatment for tinnitus.  The Veteran was afforded a VA examination in December 2010 where the examiner noted the Veteran's contentions regarding in-service noise exposure, in-service symptoms of ringing, and post-service symptoms.  Specifically, the examiner noted that the Veteran complained of bilateral tinnitus that started sometime during service, described as ringing in the ears.  The Veteran's complaints at the time of the examination were ringing in the ears occurring four to five times a week for one minute at a time.  In light of the Veteran's description of current symptoms, the examiner concluded the Veteran's reported tinnitus, "would be considered to be normally occurring as it is mild, infrequent and of short duration."  Thus, the examiner found it unlikely that the Veteran's tinnitus was caused by or a result of his military service.  

It is noteworthy that the examiner did not review the claims folder in rendering the opinion, but rather relied on the examination and interview of the Veteran.

Again, the Veteran reports that his tinnitus began while on active duty.  While the examiner opined that the Veteran's tinnitus was not caused by or a result of his military service, the examiner did not address the Veteran's contention that tinnitus began while on active duty.

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

As explained above, where a condition is readily identifiable, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309.  The Board concludes the Veteran is, at the very least, competent to report when he first observed ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In short, the medical evidence does not show complaints or a diagnosis of tinnitus in service.  Although in-service acoustic trauma is conceded, no medical examiner has associated the Veteran's current tinnitus with his military service.  Indeed there is a medical opinion to the contrary.  On the other hand, the Veteran has reported symptoms of tinnitus since service and the December 2010 VA examiner did not actually review the claims folder in rendering an opinion.  

Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ; see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds the evidence is at the very least in relative equipoise.  While the VA examiner has opined that tinnitus is not likely related to service because the Veteran's current symptoms are "mild", the Veteran has opined that his symptoms of tinnitus first began in service.  The Board has no reason to doubt the Veteran's credibility and tinnitus is a condition capable of lay observation.  As the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt.  Thus, the Board finds service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


